Exhibit 10.19

 

AGREEMENT REGARDING ONGOING SERVICES

 

AS CHAIRMAN OF THE BOARD

 

This AGREEMENT REGARDING ONGOING SERVICES AS CHAIRMAN OF THE BOARD (the
“Agreement”) is entered into as of the 28th day of October, 2004 (the “Effective
Date”), by and between EXAR CORPORATION, a Delaware corporation (the “Company”),
and DONALD L. CIFFONE, JR. (“Mr. Ciffone”).

 

WHEREAS, effective as of September 9, 2004, Mr. Ciffone retired as President and
Chief Executive Officer of the Company;

 

WHEREAS, prior to his retirement, Mr. Ciffone had served as the Company’s
President and Chief Executive Officer for over 7 years and has served as
Chairman of the Board for over 2 years;

 

WHEREAS, while serving as the Company’s President and Chief Executive Officer
and Chairman of the Board, Mr. Ciffone has developed a deep and unique
understanding of the Company’s business and its industry;

 

WHEREAS, the Company believes that, as Chairman of the Board, Mr. Ciffone would
continue to provide valuable services to the Company by assisting in strategic
matters and in the transition to a new President and Chief Executive Officer,
among other matters;

 

WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders that Mr. Ciffone continue to serve as Chairman of
the Board on the terms set forth in this Agreement; and

 

WHEREAS, Mr. Ciffone wishes to continue to serve as Chairman of the Board on the
terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 

ARTICLE 1

 

DEFINITIONS

 

For purposes of the Agreement, the following terms are defined as follows:

 

1.1 “Board” means the Board of Directors of the Company, and “Chairman of the
Board” means Chairman of the Board of Directors of the Company.

 

1.2 “Common Stock” means the common stock of the Company.



--------------------------------------------------------------------------------

1.3 “Executive Employment Agreement” means the Executive Employment Agreement,
dated as of October 28, 2004, by and between the Company and Mr. Ciffone.

 

1.4 “Part-Time Employment Agreement” means the Part-Time Employment Agreement,
dated as of October 28, 2004, by and between the Company and Mr. Ciffone.

 

1.5 “Second Part-Time Employment Agreement” means the Second Part-Time
Employment Agreement substantially in the form attached to the Executive
Employment Agreement as Exhibit A-2.

 

ARTICLE 2

 

DESCRIPTION OF SERVICES AND COMPENSATION

 

2.1 Description of Services. During the term of this Agreement, Mr. Ciffone
shall comply with all laws, rules and regulations applicable to Mr. Ciffone as
Chairman of the Board (including, without limitation, Mr. Ciffone’s fiduciary
duties to the Company and its stockholders under state law), shall comply with
all policies of the Company (as the same may be adopted or modified from time to
time), shall act in the best interests of the Company and its stockholders and
shall otherwise perform such duties and obligations as the Company and Mr.
Ciffone shall agree.

 

2.2 Certain Benefits and Salary.

 

(a) Following the termination of the Part-Time Employment Agreement and for so
long as Mr. Ciffone serves as Chairman of the Board, Mr. Ciffone shall be
eligible under the terms and conditions of the Company’s medical, vision and
dental benefit plans that may be in effect from time to time and are provided by
the Company to its employees generally. This provision shall not apply at any
time that Mr. Ciffone is employed by the Company pursuant to the Second
Part-Time Employment Agreement or employed by any other company providing or
offering to Executive substantially similar benefits, and this provision shall
terminate upon the Company’s 2007 Annual Meeting of Stockholders. While this
provision is in effect, Mr. Ciffone shall be obligated to pay fifty percent
(50%) of the premiums associated with his participation in the aforementioned
benefit plans.

 

(b) For so long as Mr. Ciffone serves as non-employee Chairman of the Board, Mr.
Ciffone shall be entitled to such cash compensation as is provided for by
Company policy (such amount currently being $60,000 per anum).

 

2.3 Stock Options. On April 1, 2005, Mr. Ciffone shall be granted an option to
purchase fifty-four thousand (54,000) shares of Company common stock (as
adjusted for stock combinations, splits and the like) pursuant to the Company’s
1997 Equity Incentive Plan (the “1997 Plan”); provided, that Mr. Ciffone is
serving as Chairman of the Board and not as an employee on such date and that
Mr. Ciffone is otherwise eligible to receive such grant under the 1997 Plan.
Such option shall have substantially the same terms (e.g., vesting, term, etc.)
as stock option grants made pursuant to Section 5(a) of the Company’s 1996
Non-Employee Directors’ Stock Option Plan (the

 

-2-



--------------------------------------------------------------------------------

“1996 Plan”), and it is intended that such grant shall be made in lieu of any
stock option grant to which Mr. Ciffone might be entitled pursuant to Section
5(a) of the 1996 Plan in the future. For the purpose of clarity, such option
grant shall vest ratably each year over a three-year period commencing with the
date of grant (such that the option shall become one-third vested upon each
anniversary of the date of grant). Mr. Ciffone acknowledges that, upon receipt
of such grant, Mr. Ciffone shall not be entitled to a stock option grant
pursuant to Section 5(a) of the 1996 Plan upon first being elected to the
Company’s Board of Directors as a non-employee director, and Mr. Ciffone hereby
waives any right with respect thereto. Other than a grant pursuant to Section
5(a) of the 1996 Plan, Mr. Ciffone shall receive any other stock option grant or
grants to which he may be entitled as a non-employee director pursuant to the
terms of the 1996 Plan (including a possible grant of an option to purchase
forty-five thousand (45,000) shares upon the Company’s 2006 Annual Meeting of
Stockholders pursuant to Section 5(b) of the 1996 Plan).

 

ARTICLE 3

 

GENERAL PROVISIONS

 

3.1 Term and Termination.

 

(a) Either party may, at its option, terminate this Agreement if the other
party: (i) defaults in the performance of a material obligation hereunder,
provided such default has not been corrected within thirty (30)—days after
receipt of notice describing such default; (ii) becomes a party to any
proceeding involving his or its bankruptcy or other insolvency; or (iii) ceases
to be actively engaged in business or financially incapable of fulfilling its
obligations under this Agreement.

 

(b) This Agreement shall terminate automatically upon the termination of Mr.
Ciffone’s services as Chairman of the Board or the date of the Company’s 2007
Annual Meeting of Stockholders, whichever shall first occur.

 

(c) Nothing contained herein shall limit any remedies that either party may have
for the default of the other party under this Agreement.

 

3.2 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by telex) or the third day after mailing by first class mail, to the
Company at its primary office location and to Mr. Ciffone at Mr. Ciffone’s
address as listed on the Company payroll.

 

3.3 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

-3-



--------------------------------------------------------------------------------

3.4 Waiver. If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement, unless
such waiver is agreed to in writing by both parties.

 

3.5 Complete Agreement. This Agreement constitutes the entire agreement between
Mr. Ciffone and the Company and is the complete, final, and exclusive embodiment
of their agreement with regard to this subject matter. This Agreement is entered
into without reliance on any promise or representation other than those
expressly contained herein or therein, and it cannot be modified or amended
except in a writing signed by Mr. Ciffone and by an officer of the Company.

 

3.6 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

 

3.7 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

3.8 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Mr. Ciffone and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
(i) Mr. Ciffone may not assign any of Mr. Ciffone’s duties hereunder and Mr.
Ciffone may not assign any of Mr. Ciffone’s rights hereunder, without the
written consent of the Company, which shall not be withheld unreasonably and
(ii) the Company may assign its rights and duties hereunder only to a parent or
subsidiary of the Company or to a corporation or other entity that will become
the Company’s successor in interest due to a merger, consolidation, acquisition
or similar transaction.

 

3.9 Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in Santa Clara County, California through Judicial Arbitration
& Mediation Services/Endispute (“JAMS”) under the then existing JAMS arbitration
rules. However, nothing in this Section is intended to prevent either party from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Each party in any such arbitration shall be
responsible for its own attorneys’ fees, costs and necessary disbursement;
provided, however, that if one party refuses to arbitrate and the other party
seeks to compel arbitration by court order, if such other party prevails, it
shall be entitled to recover reasonable attorneys’ fees, costs and necessary
disbursements. Pursuant to California Civil Code Section 1717, each party
warrants that it was represented by counsel in the negotiation and execution of
this Agreement, including the attorneys’ fees provision herein.

 

3.10 Attorneys’ Fees. If either party hereto brings any action to enforce rights
hereunder, each party in any such action shall be responsible for its own
attorneys’ fees and costs incurred in connection with such action.

 

-4-



--------------------------------------------------------------------------------

3.11 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to its principles of conflicts of law.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EXAR CORPORATION

By:  

/s/ Roubik Gregorian

--------------------------------------------------------------------------------

Date:   10/28/04

 

Accepted and Agreed This 28 Day of October, 2004

/s/ Donald L. Ciffone, Jr.

--------------------------------------------------------------------------------

Donald L. Ciffone, Jr.

 

-6-